DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election of the restriction in the reply filed on 6/2/22 is acknowledged.  Since there are not arguments, the requirement is deemed proper and is therefore made FINAL.

Claim Objections
Claims 2, 4, 8, 11 are objected to because of the following informalities:  
	Claim 2 recites: “ wherein said at least on contaminant comprises one or more of: a source of gasoline range organics, a source of diesel range organics. . . and heavy metals”. It is unclear if the phrase meant to be Markush language, i.e., reciting alternatives, or the claim requires all types of the cationic nanoparticles recited in claim 6.  The examiner interprets the phrase being a Markush language, i.e., the sources of said contaminant material are selected from the group consisting of…and combination of any two or more therefore”. Clarification is requested.

Claim 2 is missing a period.

	Claim 4 recites: “ wherein said contaminant comprises any one or more of oil, heavy metals, biomedical waste and pesticides”. It is unclear if the phrase meant to be Markush language, i.e., reciting alternatives, or the claim requires all types of the cationic nanoparticles recited in claim 6.  The examiner interprets the phrase being a Markush language, i.e., the contaminants are selected from the group consisting of…and combination of any two or more therefore”. Clarification is requested.

	Claim 8 uses parenthesis.  It is suggested to replace these with two commas. 

	Claim 11, line 1 “for a time period at least 5 minutes” should have the word “of” after “period”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2, line 6 describes the amount of time used to be “an amount less than an amount permitted”, which is unclear because it is unclear how much time is permitted. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over St. Pierre (US Pub.: 2011/0176871) and evidenced by Zhao “Larger Resin Ducts. . . of Lodgepole Pine. . “.
St. Pierre describes a method of remediating contaminated materials (para. 72, 71) using a lodgepole pine (abstract).  The lodgepole pine is processing into pellets (para. 43 and Fig. 3).  After the pellets are formed, water is added is either prior to remediation, during or after (para. 43).  Waste, which is to-be remediated, is then contacted with the absorbent material, which includes lodgepole pine (para. 40). 
	St. Pierre does not specifically state that lodgepole pines are cellulose based materials having resin.  This is described by both Zhu and Zhao.
	As to the resin features, Zhao explains that lodgepole pine trees contain large resin ducts (title).  
	Therefore, the same composition would have the same composition.
	As to the cellulose feature, trees have cellulose.
	As to Claims 2 and 4, St. Pierre teaches that this absorbent is used on petroleum hydrocarbons, which includes diesel range organics and gasoline range organics (para. 43).

	As to Claims 3 and 7, St. Pierre teaches use of this treatment with soil (para. 16).  This also meets the feature of “particulate matter comprising one or more of soil and ground materials” of Claim 7.

	As to Claim 5, St. Pierre teaches a ratio of absorbent to soil as 1:1 (para. 74) and 2:1 (Tables 7, 8).  As to the drying step, St. Pierre explains that prior to use, the lodge pole pine is first dried, pelletized and ground (para. 47).  This adsorbent can be used for various purposes to include animal litter or petroleum hydrocarbon spills (para. 47).  As to how the adsorbent is dried, St. Pierre teaches that the drying is performed using heat (para. 34).  Although St. Pierre states here that this is for use in animal litter, in para. 47 the reference explains that the absorbent produced can be used for either application, litter or petroleum spill cleanup.  

	As to Claims 6 and 12, St. Pierre teaches a mixture of absorbent to soil in a range of 1:2 to 2:1 (para. 74 and table 7 or 8).  The reference further explains that the contaminants include Chromium, lead and others (see table 2).  As to the hydrated feature, see the rejection of claim 1 above.  As to the mixture having both less TPH-GRO and TPH-DRO, St. Pierre explains that their process is used to treat hydrocarbons, which includes GRO and DRO (para. 43).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that treatment of these would leave less in the contaminated material.
	As to Claim 8, St. Pierre teaches that this absorbent is used on spilled petroleum hydrocarbon (para. 41).  These hydrocarbons are from spills (para. 32), which includes diesel range organics and gasoline range organics (para. 43).

	As to Claim 9, St. Pierre shows in table 3, 4 the amount of pollutants left after treatments (see Figures). The reference further explains that the depth of contaminants is a factor in contaminant removal (para. 71, table 5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that contaminant removal is a results effective variable.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the process used the same way would have the same effectiveness.

	As to Claim 10, St. Pierre teaches that their process is used to treat hydrocarbons, which includes GRO and DRO (para. 43).  Pierre then explains that a mixture of absorbent to soil in a range of 1:2 to 2:1 is effective for use (para. 74 and table 7 or 8).  The contact time may range from 2-12 hrs (para. 43).  As to the amount reduced, St. Pierre teaches that when treated, the amount of reduction ranges from 28.5% to 86.5% for DRO (see table 7).  As to the GRO levels, although St. Pierre does not state that the amount reduced is more than 50%, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same process used with the same materials would reduce GRO in the same way.

	As to Claim 11, St. Pierre explains that when the absorbent and hydrocarbon are contacted, it causes coagulation (para. 41) the contact time ranges from 2-12 hrs (para. 43).  The reference does not state that the contaminant cannot be physically separated from the remediating product.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same combination of products used the same way would produce the same product that cannot be physically separated.

	As to Claim 13, St. Pierre teaches that when treated, the amount of reduction ranges from 28.5% to 86.5% for DRO (see table 7).  As to the GRO levels, although St. Pierre does not state that the amount reduced is more than 80%, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same process used with the same materials would reduce GRO in the same way.

	As to Claim 14, St. Pierre teaches that the adsorbent is dried and ground prior to formation of pellets (para. 47).  As to drying with heat, St. Pierre teaches that the adsorbent is dried by heat (para. 34).  This adsorbent can be used for various purposes to include animal litter or petroleum hydrocarbon spills (para. 47).  Although St. Pierre states here that this heat drying step is for use in animal litter, in para. 47 the reference explains that the absorbent produced can be used for either application, litter or petroleum spill cleanup.  

	As to Claim 15, St. Pierre teaches that the absorbent used is made-up of beetle-killed lodge pole pine (para. 6). 

	As to Claim 16, St. Pierre teaches that the absorbent used is made-up of beetle-killed lodge pole pine (para. 6).  Trees have cellulose.  St. Pierre explains that the lodge pole pine is processed by drying and grinding prior to preparation for use (para. 47).  

	As to Claim 17, St. Pierre teaches that combining and admixing various portions of ground and dried lodge pole pine to form admixed grist (para. 33).  Some of the wood may be from dead tree (para. 34).  St. Pierre explains that these treats may include drying trees (para. 5).  Although St. Pierre does not state that some of the wood is from one live tree and a tree that has been dead less than two years, since the woods contains a combination of dead and dying trees, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that wood from lodge pole pine forests will include a combination of live trees (dying trees) and dead trees since these forests contain both types of trees.  As to those dead less than two years, since the forests contain dying trees and dead trees in various stages, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a mixture of wood from forests with a combination of trees in various stages of dead and dying that some of the trees used will include trees dead less than two years.

	As to Claim 18, St. Pierre teaches that the lodge pole pine is ground (para. 47).
	As to Claim 19, St. Pierre explains that the water content ranges from 12-16% (para. 34).

	As to Claim 20, St. Pierre explains that hydration occurs for 2 mins (para. 74).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        
June 28, 2022